Ingraham, J. (concurring) :
.1 concur with Hr. Justice Laughlin. While it is clear that this instrument 'was not in any sense a negotiable instrument it was a certificate issued by the corporation or its authorized officers which certified to the existence of a fact upon which the plaintiff relied, and under these circumstances the defendant is estopped from denying the existence of that fact. It seems to me that the case is directly within the principle established in Jarvis v. Manhattan Beach Co. (148 N. Y. 652 and the cases there cited), and that, being estopped from denying the facts upon the faith of which plaintiff ■ advanced ■ its money, the defendant was liable.